DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the recitations “tip core” and “head core” render the claim vague and indefinite because they imply separate elements when in fact the tip core and head core are portions of a single core 60 or 160.
In claim 1, the recitation “the head having a central receiver formed at least partially therein” renders the claim vague and indefinite because it is unclear where the central receiver is formed.  The core 60 defines the central receiver 44 (Fig. 2). .
In claim 4, the recitation “the second component abuts the body along the first set of threads and within outermost perimeters of the first set of threads” renders the claim vague and indefinite because it is unclear which surface of the second component abuts which surface.  It is suggested that Applicant use language from the disclosure “The tip insert 70 abuts the body at the exterior abutment surface 74 and at an interior abutment surface 76 of the tip insert 70, which is spaced from the exterior abutment surface 74 and forms an end of the extension 72 of the tip insert 70. …The tip insert 70 forms a portion of the first set of threads 50 with a remainder portion of the first set of threads 50 formed by the body 22.” 
In claim 8, the recitation “the head insert abuts the body along the set of threads” renders the claim vague and indefinite because it is unclear which set of threads is 
In claim 15, the recitation “the first radiopaque component abuts the body along the set of threads and within the outermost perimeters of the set of threads” renders the claim vague and indefinite because the structure recited is unclear.  For e.g. which surface of the first radiopaque component abuts which surface of the body and are the threads of the first radiopaque component an extension of the threads on the body (See Fig. 2).  Please see previous discussion for claim 4. 
In claim 19, the recitation “the set of threads” lacks antecedent basis. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felix et al. (US 20110172718).
Felix et al. disclose a screw having an elongated body; a tip defining the first end of the body, and defined by tip core 470 and tip insert in the form of a guidewire received within a through cannula inside core 464 (Fig. 34); and a head defining the second end of the body and defined by a head core 477 and a head insert (collar 456 and/or locking screw 600) (Figs. 32-37 and paras [0138]-[0160]).  See marked up Fig. 33 on the following page. 
Regarding claim 2, the Felix et al. screw is operable to function as a radiopaque marker because has sections formed of a radiopaque material or it can have radiopaque markers formed on or along the shaft. 



    PNG
    media_image1.png
    825
    597
    media_image1.png
    Greyscale



Regarding claim 3, the tip insert has an interior abutment surface (namely outer surface of a guidewire) spaced from an exterior abutment surface (exterior surface of core 470).
Regarding claim 5, a set or group of threads is defined by the tip insert and the body.  
Regarding claim 6, the head is defined by the core, the proximal end of the body (132) and the head insert (456 and/or 600).
Regarding claim 7, the head insert 456 has an interior abutment surface as well as an exterior abutment surface, along each of which the head insert engages the body and head core 477.

Regarding claim 10, Felix et al. disclose an elongated receiver or channel formed in a set of threads and exposing the head insert 456.
Regarding claim 11, the screw body is formed of a radiolucent material, the core is formed of a radiolucent material, and head insert 600 is made of a radiopaque material. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Felix et al. (US 20110172718) 
Felix et al. disclose the shaft to be formed of a thermoplastic material such as PEEK. Felix et al. also disclose the shaft to have radiopaque and radiolucent regions 
Therefore, it would have been obvious to one of ordinary skill in the art to have constructed the distal portion of the shaft or tip of a radiolucent material to produce a desired marking. 

Response to Arguments
Applicant's arguments have been fully considered but are not found to be persuasive with respect to claims 1-3 and 5-12, as discussed in this action. 

Allowable Subject Matter
Claims 4, 8, 15 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
Claims 13-14 and 16-18 are allowed. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

February 18, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775